Dismissed and Memorandum Opinion filed May 13, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00509-CV
____________
 
CITIMORTGAGE, INC., SUCCESSOR BY REASON OF MERGER WITH
CITIFINANCIAL MORTGAGE COMPANY, INC., Appellant
 
V.
 
BARBARA J. ENGBERG, Appellee
 

 
On Appeal from the
149th District Court
Brazoria County,
Texas
Trial Court Cause
No. 46185
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed April 22, 2009.  On May 6, 2010, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Anderson, Frost, and
Seymore .